OPINION — AG — ** DEATH CERTIFICATE ** UNDER ORDINARY CIRCUMSTANCES A DENTIST IS NOT A " PHYSICIAN " AUTHORIZED OR REQUIRED TO SIGN A DEATH CERTIFICATE, BUT THAT A DENTIST WOULD BE " PHYSICIAN " AUTHORIZED OR REQUIRED TO SIGN A DEATH CERTIFICATE IF, BUT ONLY IF, HE WERE THE LAST ATTENDING PHYSICIAN OF THE DECEASED PERFORMING A SERVICE WITHIN THE AUTHORIZED AND LAWFUL PRACTICE OF DENTISTRY UNDER THE LAWS OF OKLAHOMA. (MEDICAL EXAMINER, CERTIFICATE OF DEATH) CITE: 59 O.S. 731.3 [59-731.3] 63 O.S. 560.1 [63-560.1], 63 O.S. 560.4 [63-560.4] (JAMES P. GARRETT)